Citation Nr: 0104062	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  97-01 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the appellant J. L. (the veteran's daughter) became 
permanently incapable of self-support before attaining the 
age of 18.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel



INTRODUCTION

The veteran had active military service and died on May [redacted], 
1962.

The appellant is the veteran's child and was born on August 
[redacted], 1960.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the appellant's claim seeking 
entitlement to permanent incapacity for self-support.  

In an April 1998 statement , the appellant made a claim for 
educational benefits, DIC benefits, and restoration of her 
pension benefits.  These claims are referred to the RO for 
appropriate adjudication.  


FINDINGS OF FACT

1.  All available relevant available evidence necessary for 
an equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The appellant was born in August 1960; her 18th birthday 
was in August 1978.

3.  The evidentiary record does not show that the appellant 
was permanently incapable of self-support at or before she 
attained the age of 18.  






CONCLUSION OF LAW

The criteria for recognition of the appellant as a "child" 
based on permanent incapacity for self-support before 
attaining the age of 18 are not met. 38 U.S.C.A. §§ 101 (4) 
(A) (ii) (West 1991); 38 C.F.R. §§ 3.102, 3.356 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A birth certificate shows that the appellant was born on 
August [redacted], 1960.

Medical records were submitted from Army hospitals from 1963 
and 1975-1976.  The appellant was hospitalized in 1963 for a 
splenomegaly and cellulitis in her left arm.  The appellant 
was hospitalized from February 11-18, 1976, for sickle cell 
disease, and pain in legs, secondary to sickle cell crisis.  
She was also hospitalized from February 19, 1976, to March 1, 
1976, for sickle cell disease.  The appellant was also 
treated in March 1976 for sickle cell anemia.

Copies of treatment records were submitted from Cape Fear 
Hospital from 1967 to 1988.  The appellant was treated for 
tonsillitis in 1967.  The appellant was treated for a sickle 
cell crisis in December 1988.  

College transcripts were submitted from 1986-1987.  

Social Security Administration (SSA) records show that the 
appellant's disability began in October 1991.  Her disability 
was continued in March 1996 due to primary diagnosis of 
sickle cell anemia.  

The appellant was seen at Duke Medical Center from 1988 to 
1996 for numerous sickle cell anemia crises.  

A copy of a treatment record from Highsmith Rainey Hospital 
from February 1996 shows that the appellant was hospitalized 
with sickle cell disease with crisis.  

In an April 1996 statement, the appellant stated that she was 
diagnosed with sickle cell anemia at 18 months, and was told 
that she was eligible for these benefits once diagnosed.  

In a May 1996 statement, the appellant asserted that there 
must be an exception to the general rule in cases regarding 
permanent incapacity for self-support since she was born with 
sickle-cell anemia.

The appellant submitted a copy of her resume in May 1996.  
According to the resume, the appellant was awarded an A.S. 
degree in accounting in June 1988.  It shows that from August 
1988 to September 1988 the appellant worked as an assistant 
credit clerk for Beneficial Finance for 5.50 per hour.  The 
appellant worked from January to March 1989 as a preparer A/R 
remittance for Cellular One for 6.00 per hour.  The appellant 
worked as a general ledger clerk from April 1989 to July 1989 
at the Fort Bragg Federal Credit Union for 6.00 per hour.  
The appellant worked in credit collections at Inter-Trust 
from August 1990 to September 1990 for 6.00 per hour.  The 
appellant worked as an account assistant for Pinkerton 
Investigations from October 1990 to December 1992 for 8.00 
per hour.

A registered nurse submitted a statement dated May 1996, 
where she wrote that the appellant had a diagnosis of sickle 
cell anemia, and that the patient stated that it started in 
February 1962.  She wrote that the prognosis was guarded due 
to clinical manifestations of the sickle cell anemia.  

Dr.W. R. wrote in May 1996 that the appellant's sickle cell 
disease had its first onset in February 1962 at the age of 18 
months.  He wrote that at the present time she was 
incapacitated because of the frequently painful episodes.  

In an October 1996 statement, the appellant wrote that she 
was in the process of gathering together medical records from 
the time of her first crisis until the age of 18. 

In her December 1996 substantive appeal, the appellant 
asserted that she had applied for DIC, death pension, and 
accrued benefits of an adult disabled child.  She felt that 
the decision was erroneous because she was born with sickle 
cell anemia, and would die from complications from it.  

The appellant was hospitalized at Highsmith-Rainey Hospital 
in January 1997 with a probable drug reaction to Septra.  

The appellant wrote a letter in June 1998 in which she wrote 
that she was first diagnosed with sickle cell anemia in 1962.  

In a July 1998 statement, she wrote that she should have been 
paid as soon as her parents discovered that she had sickle 
cell anemia.  


Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

A review of the history of this appeal shows that the RO 
sought and obtained pertinent medical records relating to the 
appellant's sickle cell anemia.  The appellant has had an 
opportunity to offer evidence and testimony, and has made 
arguments and submitted evidence on the merits of her claim.  
In addition, the appellant's eligibility to benefits from the 
SSA was established in 1991 and medical records considered in 
such decision were obtained.  There is no reasonable 
possibility that further development would aid in 
substantiating the claim.  Thus, VA has complied with its 
duty to assist the appellant in the development of her claim.  
38 U.S.C.A. § 5107(a) (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-2098 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5103, 5103A).    

For purposes of entitlement to VA benefits, the term "child" 
includes a person who is unmarried and who, before attaining 
the age of 18 years, became permanently incapable of self- 
support. See 38 U.S.C.A. § 101(4) (West 1991); 38 C.F.R. § 
3.57(a) (2000).  A child of a veteran may be considered a 
"child" after age 18 for purposes of benefits under Title 38, 
United States Code, if found by a rating determination to 
have become, prior to age 18, permanently incapable of self- 
support. See 38 U.S.C.A. § 101(4) (West 1991); 38 C.F.R. § 
3.315(a) (2000).

In order to be eligible for VA benefits under 38 U.S.C.A. § 
101 and 38 C.F.R. § 3.356(a), the "child" must be shown to 
be permanently incapable of self- support by reason of mental 
or physical defect at the date of attaining the age of 18 
years.  Further pertinent criteria are listed at 38 C.F.R. § 
3.356(b), which state as follows: Eligibility will be made 
solely on the basis of whether the child is permanently 
incapable of self-support through his own efforts by reason 
of physical or mental defects.  The question of permanent 
incapacity for self-support is one of fact for determination 
by the rating agency on competent evidence of record in the 
individual case.  Rating criteria applicable to disabled 
veterans are not controlling. 

Principal factors for consideration are: (1) The fact that a 
claimant is earning his or her own support is prima facie 
evidence that he or she is not incapable of self-support.  
Incapacity for self-support will not be considered to exist 
when the child by his or her own efforts is provided with 
sufficient income for his or her reasonable support.  

(2) A child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been a short intervening period or periods 
when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self- 
support otherwise established.  

(3) It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration. In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.  

(4) The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services. 38 C.F.R. § 3.356. (2000).

The veteran died while on active service in May 1962.  The 
appellant (the child of the veteran) was born in August 1960.  
Thus, she attained the age of 18 in August 1978.

After analyzing the evidence summarized above in light of the 
contentions of the appellant, it is determined that the 
appellant's claim must be denied.  At the outset, the 
determination of the appellant's status regarding permanent 
incapacity turns on evidence of her physical condition due to 
her sickle cell anemia at age 18 or before. Dobson v. Brown, 
4 Vet. App. 443 (1993).  Considering first the statements of 
the appellant asserting that she was "helpless" prior to 
attaining the age of 18, they are of minimal probative value 
as there is no indication that the appellant has the medical 
expertise to determine whether she was permanently 
incapacitated during her childhood as a result of illness or 
disability. Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  While the appellant is competent to describe what 
she observed, there is no clinical opinion to corroborate her 
assertion that she was permanently incapable of self- support 
at or before the age of 18.

With regard to the clinical evidence of record, there is 
simply insufficient evidence documenting that the appellant 
had the severe medical disability necessary to warrant 
entitlement to the benefits sought.  Although the appellant 
was hospitalized for extensive periods in February and March 
1976 (when she was 15) for sickle cell anemia, the hospital 
records do not reflect that the appellant was "permanently 
incapable of self-support by reason of mental or physical 
defect at the date of attaining the age of 18."  They show 
that she was hospitalized and released, and then there is a 
gap in hospital records from 1976 to 1988.  

Most of the hospital records showing sickle cell crises are 
from the period beginning in 1988, when the appellant was 28.  
Although the evidence shows that the appellant developed 
sickle cell anemia before the age of 18, the evidence does 
not show that the appellant's sickle cell anemia rendered her 
permanently incapable of self-support before the age of 18.  
In short, the record does not contain clinical evidence or 
opinion from which it can reasonably be concluded that the 
criteria of 38 C.F.R. § 3.356 are met.  

It is determined that the "positive" evidence as to the 
existence of a permanently incapacitating disability before 
the appellant attained the age of 18 is overcome by the 
"negative" evidence of record, and the claim must be denied. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

As the preponderance of the evidence is against the 
appellant's claim for VA benefits on the basis of permanent 
incapacity for self-support before attaining the age of 18, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2098-2099 (2000) (to 
be codified as amended at 38 U.S.C. § 5107).


ORDER

Entitlement to VA benefits based on permanent incapacity for 
self-support prior to age 18 is denied.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 



